 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 LEAH PAISNER (NJBN 175362015)
   Special Assistant United States Attorney
 5
          1301 Clay Street, Suite 340S
 6        Oakland, California 94612
          Telephone: (510) 637-3680
 7        FAX: (510) 637-3724
          Leah.Paisner@usdoj.gov
 8

 9 Attorneys for United States of America

10                                 UNITED STATES DISTRICT COURT

11                              NORTHERN DISTRICT OF CALIFORNIA

12                                          OAKLAND DIVISION

13 UNITED STATES OF AMERICA,                )        NO. CR 19-00440 HSG
                                            )
14         Plaintiff,                       )        STIPULATION AND ORDER TO EXCLUDE
                                            )        TIME FROM NOVEMBER 4, 2019 TO
15      v.                                  )        DECEMBER 2, 2019
                                            )
16   CURTIS ANDREW DENTON,                  )
                                            )
17         Defendant.                       )
                                            )
18   _______________________________________)

19

20

21

22

23

24

25

26

27

28
     STIPULATION AND ORDER
     CR 19-00440 HSG                             1
 1          It is hereby stipulated by and between counsel for the United States and counsel for the

 2 defendant, Curtis Andrew Denton, that time be excluded under the Speedy Trial Act from November 4,

 3 2019 to December 2, 2019. At the status conference on November 4, 2019, the government and counsel

 4 for the defendant agreed that time be excluded under the Speedy Trial Act so that defense counsel could

 5 continue to prepare, including by reviewing discovery already produced and in anticipation of potential

 6 discovery to be produced. For this reason and as further stated on the record at the status conference, the

 7 parties stipulate and agree that excluding time from November 4, 2019 to December 2, 2019 will allow

 8 for effective preparation of counsel and review of discovery. See 18 U.S.C. § 3161(h)(7)(B)(iv). The

 9 parties further stipulate and agree that the ends of justice served by excluding the time from November

10 4, 2019 to December 2, 2019 from computation under the Speedy Trial Act outweigh the best interests

11 of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).

12          The undersigned Special Assistant United States Attorney certifies that she has obtained

13 approval from counsel for the defendant to file this stipulation and proposed order.

14

15 IT IS SO STIPULATED.

16 DATED: November 4, 2019                               DAVID L. ANDERSON
                                                         United States Attorney
17
                                                                   /s/
18
                                                         LEAH PAISNER
19                                                       Special Assistant United States Attorney

20

21 DATED: November 4, 2019                                         /s/
                                                         MARK GOLDROSEN
22                                                       Attorney for Defendant
                                                         Curtis Andrew Denton
23

24

25

26

27

28
     STIPULATION AND ORDER
     CR 19-00440 HSG                                 2
 1                                                ORDER

 2          Based on the reasons provided in the stipulation of the parties above and for good cause, the

 3 Court finds that failing to exclude the time from November 4, 2019 to December 2, 2019 would

 4 unreasonably deny defense counsel and the defendant the reasonable time necessary for effective

 5 preparation, taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv). The

 6 Court further finds that the ends of justice served by excluding the time from November 4, 2019 to

 7 December 2, 2019 from computation under the Speedy Trial Act outweigh the best interests of the

 8 public and the defendant in a speedy trial. Therefore, and with the consent of the parties, IT IS

 9 HEREBY ORDERED that the time from November 4, 2019 to December 2, 2019 shall be excluded

10 from computation under the Speedy Trial Act. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).

11

12 IT IS SO ORDERED.

13

14 DATED: 11/5/2019
                                                         HONORABLE HAYWOOD S. GILLIAM, JR.
15                                                       United States District Judge
16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION AND ORDER
     CR 19-00440 HSG                                 3
